DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  in the penultimate line, “of” is missing after “capable”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 2, the “.” should be a “,” and it is redundant to claim “handbags”, “watches”, “shoes” and “eyewear” twice.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  in line 1, “item” is missing after “jewelry”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in the last line, “of” is missing after “capable”.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the jewelry item having a plurality of setting members, the setting member comprising a plurality of substantially cylindrical stringing portions, the jewelry item comprising a plurality of springs, the jewelry item comprising a plurality of cavity portions, the jewelry item having a setting member with a plurality of substantially cylindrical stringing portions and body cavity portions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is misdescriptive to claim that the jewelry item comprises belts, handbags, buckles, fashion items, decorative items, clothing, watches, shoes, eyewear, hats, hair clips, hair ties, hair bands, bags, toys, clips, sunglasses.  The jewelry item does not comprise any of the items listed.
Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the underlined terms all lack antecedence.

    PNG
    media_image1.png
    810
    907
    media_image1.png
    Greyscale

	Regarding claim 15, there are two “tensioning portion” elements referenced in lines 4 and 6.  Are these the same or different tensioning portions?  Please clarify.  
	In line 5 of claim 15, it is indefinite to state “within between” for the location and movement of the spring.  Is it within or between?  Also, the limitation that “the spring is movable back and forth within between the connecting hook and the tensioning portion” is misdescriptive.  As shown in figure 14, the spring (202C) is located above the connecting hook (202B) and the tensioning portion (201C).  It is not located within or between the connecting hook and the tensioning portion.

    PNG
    media_image2.png
    778
    536
    media_image2.png
    Greyscale

In line 9 of claim 15, “the distal end” and “the stringing portion” lack antecedence.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 102a(1) as being anticipated by Chan, US 2017/0020244 A1.  Chan discloses the claimed jewelry item having a setting member comprising a substantially cylindrical stringing portion and a connecting portion.  The item has a body portion having a connecting portion for receiving the setting member and a cavity portion for receiving the stringing portion.  Chan discloses a spring to supply a spring force to releasably set the stringing portion to the cavity portion.  

    PNG
    media_image3.png
    532
    858
    media_image3.png
    Greyscale

Regarding claims 7 and 9, Chan’s jewelry item is a fashion item.
Regarding claim 8, Chang’s jewelry item could be used as a form of a relaxation, therapy aid, toy, educational tool or an amusement apparatus.  These are all intended uses of the jewelry item, which Chang’s item is capable of these uses.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-14, and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677